Title: From John Adams to Edmund Jenings, 11 February 1781
From: Adams, John
To: Jenings, Edmund



Dear Sir

11. Feb. 1781


I thank you for the Translation, which came to hand yesterday. I do myself the Honour to inclose you, a Pamphlet, translated from the third Edition of the Dutch. It was written by Mr. Calkoen they pronounce it Kalkoon, a Lawyer of the first Character here, with whom I am very well acquainted. The Pamphlet is a consummate Justification of Van Berkel, Tamminck and all the Rest. It is amazing that York should have been thirty Years here, and learnt no more of the Constitution and History.
What is become of the Remarks upon Galloway? That curious one, has now attacked Keppel. Strange that such a low, lying fellow should make such a Noise. The Ministry themselves will soon be cheated by that Wretch and abandon him.
